            Case 2:20-cv-02045-SPL Document 16 Filed 12/01/20 Page 1 of 6




 1   Craig Jacob Rosenstein, Esq. (024766)
     ROSENSTEIN LAW GROUP, PLLC
 2
     8010 E. McDowell Road, Suite 111
 3   Scottsdale, Arizona 85257
     Telephone: (480) 248-7666
 4   Facsimile: (480) 946-0681
 5   Attorney for Plaintiff

 6                            UNITED STATES DISTRICT COURT
 7
                                    DISTRICT OF ARIZONA
 8
     Travis Paul Grant, et al.,                             No. 2:20-CV-02045-SPL
 9
                    Counterclaimants,
10                                                        REPLY TO DEFENDANTS’
11   v.                                                      COUNTERCLAIM

12   Jane Doe.,                                        ASSIGNED TO THE HONORABLE
                                                             STEVEN P. LOGAN
13
                     Counterdefendants.
14

15
            Counterdefendant Jane Doe, as and for her Reply to Counterclaimants’
16
     Counterclaim and admit, deny and allege facts as indicated below. All facts not
17
     expressly admitted are denied. Furthermore, there is currently a pending Motion to
18
     Remand this matter to state court before the Court that has yet to be ruled on. By
19
     submitting her Answer to the Counterclaimants’ Counterclaim, the Conterdefendant
20   continues to opposes to federal jurisdiction over this matter and is not consenting to
21   subject matter jurisdiction.
22

23          1. Admit that all Counterclaimants reside in the State of Florida.
24          2. Counterdefendant admits that the Conterdefendant, Jane Doe, is a resident of
25             Arizona.

26          3. Counterdefendant is without sufficient information to admit or deny paragraph

27             3, and therefore deny same.
            4. To the extent found to be applicable, Conterdefendant admits paragraph 4.
28
                                                 1
     Case 2:20-cv-02045-SPL Document 16 Filed 12/01/20 Page 2 of 6




 1   5. Conterdefendant denies paragraph 5.
 2   6. Conterdefendant denies paragraph 6 as explained in more detail in her Motion
 3      to Remand and Reply to Defendants’’ Response to Plaintiff’s Motion to

 4      Remand. (EFC Doc. Nos. 9, 14).

 5   7. Counterdefendant denies paragraph 7.
     8. Counterdefendant admits that a substantial part of the events took place in this
 6
        District.
 7
     9. Counterdefendant admits paragraph 9.
 8
     10. Counter defendant admits paragraph 10.
 9
     11. Counter defendant admits paragraph 11.
10
     12. Counter defendant admits paragraph 12.
11
     13. Counterdefendant is without sufficient information to admit or deny paragraph
12
        13, and therefore deny same.
13   14. Counterdefendant is without sufficient information to admit or deny paragraph
14      14, and therefore deny same.
15   15. Counterdefendant is without sufficient information to admit or deny paragraph
16      15, and therefore deny same.
17   16. Counterdefendant denies paragraph 16.
18   17. Counterdefendant is without sufficient information to admit or deny paragraph

19      17, and therefore deny same.
     18. Conterdefendant denies paragraph 18.
20
     19. Counterdefendant denies paragraph 19.
21
     20. Counterdefendant is without sufficient information to admit or deny paragraph
22
        20, and therefore deny same.
23
     21. Counterdefendant is without sufficient information to admit or deny paragraph
24
        21, and therefore deny same.
25
     22. Counterdefendant admits paragraph 22.
26
     23. Counterdefendant denies paragraphs 23 through 36.
27

28
                                           2
               Case 2:20-cv-02045-SPL Document 16 Filed 12/01/20 Page 3 of 6




 1                             FIRST AFFIRMATIVE DEFENSE
 2                       (Failure to State a Claim and Cause of Action)
 3          The Counterclaim and each cause of action set forth therein fails to state any

 4   claim or any cause of action upon which may be granted.

 5
                                 SECOND AFFIRMATIVE DEFENSE
 6
                                 (Lack of Subject Matter Jurisdiction)
 7
            For reasons stated in Plaintiff’s Motion to Remand (ECF Doc. No. 9) and
 8
     Plaintiff’s Reply to Defendants’ Response to Plaintiff’s Motion to Remand (ECF Doc.
 9
     No. 14) this matter should be remanded to state court for a lack of jurisdiction.
10

11
                              THIRD AFFIRMATIVE DEFENSE
12
                          (Unavailability of 47 U.S.C. § 230 Immunity)
13          Immunity as provided by 47 U.S.C. § 230(c)(1) is not available nor applicable to
14   Counterplaintiffs. “Section 230(c), titled ‘Protection for ‘Good Samaritan’ blocking and
15   screening of offensive material,’ provides two types of protection from civil liability.”
16   Gonzalez v.Google, Inc., 282 F. Supp. 3d 1150, 1157 (N.D. Cal. 2017). Only the first is
17   relevant here: “Section 230(c)(1) mandates that ‘[n]o provider or user of an interactive
18   computer service shall be treated as the publisher or speaker of any information provided

19   by another information content provider.’” Id. (quoting 47 U.S.C. § 230(c)(1)).
     “Accordingly, section 230(c)(1) ‘precludes liability that treats a website as the publisher
20
     or speaker of information users provide on the website.’” Id. (quoting Doe v. Internet
21
     Brands, Inc., 824 F.3d 846, 850 (9th Cir. 2016). “‘In general, this section protects
22
     websites from liability for material posted on the website by someone else.’” Id.
23
     (emphasis added). Also, the Ninth Circuit has held that the CDA “does not declare ‘a
24
     general immunity from liability deriving from third-party content.’” Doe v. Internet
25
     Brands, 824 F.3d at 852 (quoting Barnes v. Yahoo!, Inc., 570 F.3d 1096, 1100 (9th Cir.
26
     2009)).
27          Furthermore, Section 230 is not applicable where, as is the case here, the
28   information is not “provided” by the Original Content Creator. “If the [actionable]
                                                  3
            Case 2:20-cv-02045-SPL Document 16 Filed 12/01/20 Page 4 of 6




 1   information is not “provided by another information content provider,” then § 230(c)
 2   does not confer immunity on the publisher of the information. ’[P]rovided’ suggests, at
 3   least, some active role by the “provider” in supplying the material[.]” Batzel v. Smith,

 4   333 F.3d 1018, 1032-33 (9th Cir. 2003) (emphasis added); see also W. Sugar Coop. v.

 5   Archer-Daniels-Midland Co., 2015 WL 12683192, at *8 (C.D. Cal. Aug. 21, 2015)
     (“The Ninth Circuit has explained that the term ‘provided’ suggests, at least, some active
 6
     role by the provider in supplying the material”). For these reasons and many more,
 7
     Defendants are not “Good Samaritans” and cannot seek refuge under the Good
 8
     Samaritan portion of Section 230 of the United states Code for their illegal actions.
 9
     Counterclaimants’ Counterclaim should be dismissed.
10

11
                             FOURTH AFFIRMATIVE DEFENSE
12
                             (Statute Precludes Requested Remedy)
13          While it is the position of Conterdefendant that 47 U.S.C. § 230 is not applicable
14   in this matter and provides Counterclaimants no immunity at all, § 230 (e)(3) explicitly
15   prevents the use of § 230 to prevent the enforcement of Arizona state law, notably
16   A.R.S. § 47-7902. Section 230 (e)(3) also demands that the law be construed in favor of
17   this interpretation. Counterclaimants’ Counterclaim should therefore be dismissed as
18   explicitly preempted by the very law under which they seek refuge.

19
                              FIFTH AFFIRMATIVE DEFENSE
20
                                       (Circuity of Action)
21
            Counterclaimants’ Counterclaim seeks relief entirely premised on issues that are
22
     entirely contained within responses to the Plaintiff’s Complaint. Specifically,
23
     Counterclaimants seek to shield themselves under the guise of 47 U.S.C. § 230, which
24
     purportedly provides immunity to certain types of hosts of specific interactive computer
25
     services. The issue of whether or not Defendants are entitled to immunity is an issue that
26
     is asserted as an affirmative defense or in a pleading in response to the original cause of
27   action—not as a counterclaim. Defendants have twice asserted immunity under § 230; in
28   their Motion to Dismiss and in their Answer. (See ECF Doc. No. 5 at p.10-13 and Doc.
                                                  4
            Case 2:20-cv-02045-SPL Document 16 Filed 12/01/20 Page 5 of 6




 1   No. 12 at p.3 ln.1-6). Asserting immunity protections under § 230 a third time creates
 2   unnecessary and highly undesirable circuity of action. Furthermore, this Court has
 3   extended the proceedings on the issue of § 230 until the mater of remand has been

 4   determined by this Court. (See EFC Doc. No. 11). Counterclaimants’ maneuver here is

 5   an attempt to usurp the Court’s prior Order extending the issue of § 230 immunity until
     the issue of Remand is decided.
 6
            This multiplicative assertion of claims and defenses is only a waste of resources
 7
     for all parties involved, including the Court’s as recognized by its earlier Order delaying
 8
     this issue until after the matter of Remand has been decided. These defense tactics serve
 9
     against the interest of public policy. Counterclaimants’ Counterclaim should be
10
     dismissed and barred as a duplicative circuity of action.
11

12
            WHEREFORE,        having    fully   answered    Counterclaimant’s    Counterclaim,
13   Defendants pray for judgment in favor of Counterdefendant, that Counterclaim be
14   dismissed with prejudice and for any other relief as the Court deems just and proper.
15

16

17                               DATED: December 1, 2020.
18                                              ROSENSTEIN LAW GROUP, P.L.L.C.
19                                               /s/ Craig Rosenstein      .
20                                              By: Craig J. Rosenstein, Esq.
                                                Attorney for Plaintiff
21

22

23

24

25

26
27

28
                                                  5
            Case 2:20-cv-02045-SPL Document 16 Filed 12/01/20 Page 6 of 6




 1                               CERTIFICATE OF SERVICE
 2

 3   I hereby certify that on December 1, 2020, I transmitted the attached document to the
 4   Clerk’s Office for filing via ECF, and mailed a copy of the foregoing to:
 5

 6                                       David Gingras
                                   Gingras Law Office, PLLC
 7
                                   4802 E. Ray Road #23-271
 8                                  Phoenix, Arizona 85044
                                    david@gingraslaw.com
 9                                   Attorney for Defendant
10

11

12   By: /s/ Craig Rosenstein

13   Craig J. Rosenstein, Esq.
     Attorney for Plaintiff
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                 6
